 



Exhibit 10.1
Board Compensation Arrangement
On September 1, 2006, we adopted a Board compensation arrangement under which
independent non-employee members of the Board of Directors will receive
compensation of $15,000 per year, plus additional fees for attending meetings in
person or by telephone conference call and will be eligible for option grants.
The per meeting fees will be $1,500 per Board meeting attended in person, $500
per Board meeting attended by telephone, $1,000 per committee meeting attended
in person and $500 per committee meeting attended by telephone. In addition, the
chairman of the Audit Committee will receive an annual retainer of $7,500 and
the chairman of the Compensation Committee will receive an annual retainer of
$5,000. Directors are also reimbursed for their out-of-pocket expenses. Each new
independent non-employee Director will be eligible to receive, in the discretion
of the Compensation Committee, an initial grant of options to purchase up to
22,000 shares of common stock on the date such individual joins the Board with
monthly vesting over a four-year period. In addition, on the date of each annual
stockholders meeting, each independent non-employee Board member who is to
continue to serve as a Board member will be eligible to receive, in the
discretion of the Compensation Committee, an option to purchase up to 5,500
shares of common stock with monthly vesting over a one-year period.

 